                 Case 20-13223-AJC         Doc 49     Filed 01/21/21     Page 1 of 1

                      IN THE UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA

 In re: Eugenio Reyes                                   Case No: 20-13223-AJC
        Maideily Saraiba                                Chapter 13
                 Debtor(s) /

MOTION TO AMEND ORDER GRANTING MOTION TO VALUE AND DETERMINE
 SECURED STATUS OF LIEN ON PERSONAL PROPERTY HELD BY TD RETAIL
                         CARD SERVICES

       COME NOW, the Debtors, Eugenio Reyes and Maideily Saraiba, by and through
undersigned counsel, and file this Motion to Amend Order Granting Motion To Value and
Determine Secured Status of Lien on Personal Property Held by TD Retail Card Services
[ECF#36] in order to correct a scrivener’s error and in support thereof would state as follows:
     1. Debtor filed for bankruptcy relief on March 9, 2020.
     2. On March 26, 2020, the Debtors filed the Motion to Value and Determine Secured
            Status of Lien on Personal Property Held by TD Retail Card Services.
     3. On July 2, 2020, the Court entered the Order Granting Motion To Value and Determine
            Secured Status of Lien on Personal Property (ECF#26; herein “Valuation Order”).
     4. Said Valuation Order contained a scrivener’s error in Paragraph 3 wherein the total
            secured amount that is to be paid in the plan states $8,897.60 instead of $1,400.00.
     5. The correct secured amount is $1,400.00.
     6. The undersigned has attached a proposed order correcting said error.
     7. This motion is made in good faith and not for the purpose of delay.
       WHEREFORE, the Debtor respectfully requests that this Court grant this Motion to
Amend the Valuation Order and for such further relief as this Honorable court deems necessary
and just.
                                   CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that a true and correct copy of the foregoing Motion was sent via
CM/ECF to: Nancy Neidich, Chapter 13 Trustee, Post Office Box 279806, Miramar, Florida
33027 and to the affected parties by mail on January 21, 2021.
                                                Robert Sanchez, Esq.
                                                355 West 49 Street
                                                Hialeah, FL 33012
                                                Tel. (305)-687-8008
                                                By: /s/ Robert Sanchez
                                                Robert Sanchez, Esquire
                                                FBN#0442161
